Case: 13-41077      Document: 00512916831         Page: 1    Date Filed: 01/27/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-41077
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         January 27, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JEANIE MARIE SMITH HENGES,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:12-CR-121-1


Before SMITH, WIENER, and ELROD, Circuit Judges.
PER CURIAM: *
       Pursuant to a written plea agreement, Jeanie Marie Smith Henges
pleaded guilty to seven counts of bank fraud. Henges was sentenced to 24
months in prison and ordered to pay a fine and restitution. She appeals,
asserting primarily that ineffectiveness of counsel rendered her plea invalid.
       The district court did not err by finding that Henges’s plea was not
induced by any promises outside the plea agreement that the Government


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-41077    Document: 00512916831     Page: 2   Date Filed: 01/27/2015


                                 No. 13-41077

would not oppose a sentence of home confinement or would not issue a press
release about her conviction. See United States v. Long, 722 F.3d 257, 261 (5th
Cir. 2013); DeVille v. Whitley, 21 F.3d 654, 658 (5th Cir. 1994). Accordingly,
counsel was not ineffective for failing to have those promises memorialized.
See Strickland v. Washington, 466 U.S. 668, 687 (1984).
      Neither was retained counsel ineffective for being absent from Henges’s
first sentencing hearing due to ankle surgery and complications. He provided
substitute counsel, resolution of a contentious restitution issue was continued,
and the sentencing hearing was reopened to allow retained counsel to make
whatever arguments he might have made at the original sentencing. Even if
counsel were deemed deficient for not appearing at the first sentencing, no
prejudice resulted. See Hill v. Lockhart, 474 U.S. 52, 59 (1985); United States
v. Grammas, 376 F.3d 433, 437-38 (5th Cir. 2004).
      Henges offers only a fatally vague and conclusory contention that
retained counsel’s health problems and medication resulted in ineffective
assistance. She fails to show how counsel’s problems had any specific effect on
the proceedings, and her conclusional assertions are “insufficient to overcome
the strong presumption of competency and the high burden of actual prejudice
required to prove ineffective assistance of counsel.” Carter v. Johnson, 131
F.3d 452, 464 (5th Cir. 1997).
      Henges has not shown that the district court abused its broad discretion
by denying her motion to withdraw the plea, whether her motion was based on
ineffectiveness of counsel or any other factor. See United States v. Carr, 740
F.2d 339, 343-44 (5th Cir. 1984). The judgment is AFFIRMED.




                                       2